Citation Nr: 1107673	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-46 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for lumbosacral 
strain. 
 
2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hairline 
fracture of the right jaw. 
 
3.  Entitlement to service connection for arthritis of the hands. 
 
4.  Entitlement to service connection for lumbar degenerative 
disc disease. 

5.  Entitlement to an increased rating for left knee 
chondromalacia with degenerative changes, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2009 rating 
decision of the VA Regional Office in Columbia, South Carolina 
that increased the zero percent rating for left knee 
chondromalacia with degenerative changes to 10 percent rating.  A 
September 2009 rating determination declined to reopen the claims 
of entitlement to service connection for back disorder and 
hairline fracture of the right jaw, and denied service connection 
for arthritis of the hands.

The Veteran was afforded a personal hearing in October 2010 
before the undersigned Veterans Law Judge sitting at Columbia, 
South Carolina.  The transcript is of record.

The Board observes that on VA spine examination in May 2010, the 
examiner rendered a diagnosis of multilevel lumbar degenerative 
disc disease with lumbar stenosis at L4-5.  In its May 2010 
supplemental statement of the case, the agency of original 
jurisdiction did not implicitly or explicitly deny disc disease.  
The record reflects that this type of back disability was not 
established previously.  Therefore, it is a new claim for 
appropriate consideration as set forth on the title page.

Following review of the record, the issues of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for lumbosacral strain, and 
entitlement to service connection for lumbar disc disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2003 rating decision, the RO denied 
entitlement to service connection for hairline fracture of the 
right jaw.

2.  The evidence submitted since the RO's June 2003 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for hairline 
fracture of the right jaw.

3.  Arthritis of hands is not shown by the evidence of record.  

4.  Left knee chondromalacia with degenerative changes, is 
manifested by periarticular pathology that includes pain, 
crepitus, and some tenderness to palpation.

5  The Veteran has left knee extension of zero degrees.

6.  The Veteran has the functional equivalent of left knee 
flexion to 130 degrees. 

7.  The Veteran does not have left knee instability, ankylosis, 
or malunion or non-union of the left knee.

8.  The evidence does not confirm frequent episodes of locking 
nor does the Veteran have effusion into the left knee joint.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied service connection for 
hairline fracture of the right jaw is final. 38 U.S.C.A. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 
(2010).

2.  The evidence received since the RO's June 2003 decision for 
hairline fracture of the right jaw is not new and material and 
the claim is not reopened. 38 C.F.R. § 3.156 (2010)

3.  Arthritis of the hands was not incurred in or aggravated by 
service and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 
2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for left knee flexion have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  In this regard, VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Here, fully adequate notice was sent to the appellant in letters 
dated in February, May and June 2009 prior to the initial 
unfavorable decisions on the claims that informed him of what 
evidence was required to reopen a claim and to substantiate the 
claims, and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for the 
award was also sent to the appellant in those communications.  In 
this case, however, service connection for hairline fracture of 
the right jaw, arthritis of the hands and an increased rating for 
left knee disability are being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claims.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA clinical records have been received and associated 
with the claims folder.  The appellant was afforded a VA 
examination with respect to the left knee in March 2009 that is 
determined to be adequate for compensation purposes.  He 
presented testimony on personal hearing in October 2010.  During 
the hearing, the Veterans Law Judge advised the appellant of what 
was required for a favorable determination as to the issues on 
appeal.  Potential evidentiary defects were identified and 
suggestions for cure were addressed.  The actions of the Veterans 
Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 
(2010).  The appellant's statements in the record and testimony, 
as well as the whole of the evidence, have been fully considered.  

The Veteran has not been afforded a VA examination as to the 
right jaw and arthritis of the hands.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that VA must provide a 
medical examination when there is: (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  In this case, there is no reliable lay or medical 
foundation to support the claims of service connection for 
arthritis of the hands or hairline fracture of the right jaw 
other than lay assertion that is not deemed to be credible for 
reasons explained in the legal analysis portion of this decision.  
Additionally, there is no reliable evidence that satisfies any of 
the criteria of the McLendon analysis to establish service 
connection.  The Board thus finds that the evidence of record is 
adequate to render decisions on the claims of entitlement to 
service connection for arthritis of the hands and hairline 
fracture of the right jaw, and that an examination is not 
necessary.  A medical examination is also not indicated as to the 
issue of hairline fracture of the right jaw because the claim is 
not reopened for reasons stated below. See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).

The Veteran has not identified, and the record does not otherwise 
indicate any additional existing evidence that is necessary or is 
able to be secured for a fair adjudication of the claims that has 
not been obtained.  The Board is satisfied that VA has complied 
with the duty-to-assist-requirements of the VCAA and the 
implementing regulations.  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to proceed to final 
decision in this appeal.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of whether new and 
material evidence has been received to reopen the claim of 
service connection for hairline fracture of the right jaw, 
service connection for arthritis of the hands, and an increased 
rating for left knee disability are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and arthritis becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

1.  New and material evidence to reopen the claim of entitlement 
to service connection for hairline fracture of the right jaw.

Factual Background and Legal Analysis

Service connection for hairline fracture of the right jaw was 
denied by the RO in June 2003.  The Veteran did perfect an appeal 
and this determination is final. See 38 C.F.R. § 20.1103.  

The Board must therefore review all of the evidence submitted 
since the final disallowance to determine whether the appellant's 
claim should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a 
final decision can be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen his claim of entitlement to 
service connection for hairline fracture of the right jaw in 
April 2009.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence is 
to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2003 RO rating 
decision that denied service connection for hairline fracture of 
the right jaw included service treatment and dental records that 
showed no complaints or treatment referable to the right jaw.  On 
examination in February 1973 for discharge from active duty, the 
head and mouth were evaluated as normal and no pertinent defects 
were noted.

The Veteran was afforded a VA general medical examination in 
February 1977.  On evaluation of the mouth including gross dental 
findings, teeth were reported to be in good condition and repair.  
Following examination, a diagnosis of no general medical disease 
was rendered.

The Veteran filed a claim of service connection for hairline 
fracture of the right upper jaw in October 2002.  The RO denied 
the claim by rating action dated in July 2003 on the basis that 
there was no evidence of current disability in this regard. 

The Veteran attempted to reopen the claim of entitlement to 
service connection for hairline fracture of the right jaw in 
February 2009.

Evidence added to the record since the June 2003 denial of the 
claim includes a VA outpatient report dated in June 1980 
detailing the enucleation of a maxillary cyst with apicoectomy of 
tooth number nine.  It was reported that he had presented to the 
oral and maxillofacial surgery clinic with a fluctuant two-
centimeter mass of the anterior maxilla that obliterated the 
vestibule and extended into the left nares.  The examiner stated 
that physical examination and laboratory data were without 
remarkable findings.  The appellant was admitted and cystectomy 
and apicoectomy were performed the following day under local 
anesthesia.  A diagnosis of inflammatory cyst of the maxilla in 
the area of the left central incisor tooth was rendered.  

VA outpatient records dating from 2004 through 2009 indicate no 
complaints treatment or findings of hairline fracture of the 
right jaw.

The Veteran presented testimony on personal hearing in October 
2010 that when he was in the Reserves around 1975 or 1976, an X-
ray of the upper right jaw was taken and that the technician told 
him there was a hairline fracture of the right upper jaw.  He 
stated that he had searched his memory and recalled that a wisdom 
tooth was pulled in service that had been difficult.  The 
appellant related that the right jaw fracture had probably 
occurred at the time of the wisdom tooth extraction.  He stated 
that he did not have the clinical evidence to support this, only 
his memory.  The Veteran testified that he was not currently 
being treated for residuals of such but that he did have some 
pain in that area at times. 

The Board finds that the evidence received since the June 2003 
rating decision referable to the right jaw is cumulative and/or 
redundant of prior data in the record.  Evidence that is merely 
cumulative cannot be "new and material" even if that such 
information was not previously before agency decision makers. 38 
C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  The additional VA clinical records dating from 1980 show 
that the Veteran had a maxillary cyst surgically removed in 1980, 
but there was no confirmation of a hairline fracture of the right 
upper jaw at that time.  Subsequent VA outpatient clinical 
records dating from 2004 do not refer to any complaints or 
findings of a right jaw fracture of complaints relating thereto.  
Such evidence is cumulative.  The only other evidence submitted 
in support of the claim is the Veteran's testimony and statements 
attributing a right jaw hairline fracture to service.  However, 
the fact that the appellant claimed a right upper jaw hairline 
fracture related to service was established in the prior claim.  
His pleadings and testimony are essentially duplicative of an 
assertion he made prior to June 2003 in support of the claim.  
Such evidence is also cumulative.  At the time of the prior 
denial, there was a lay assertion of a hairline fracture but no 
competent evidence of current disability or of a nexus to 
service.  Although the current testimony adds minimal detail to 
why the Veteran though he had an inservice jaw fracture, it is 
essentially cumulative of the prior claim.  There remains no 
competent proof of current disability or of a nexus to service. 
In summary, the evidence added to the record since the June 2003 
determination relating to hairline fracture of the right jaw is 
cumulative and does not provide a basis to reopen the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



2.  Arthritis of the hands.

Factual Background

Service treatment records show no complaint or treatment 
referable to the hands.  On examination in February 1973 for 
discharge from active duty, the Veteran complained of swollen or 
painful joints on the Report of Medical History.  The upper 
extremities were evaluated as normal and no pertinent defects 
were noted.  When evaluated for Air Force Reserves periodic 
examination purposes in November 1976, the Veteran noted swollen 
or painful joints on the Report of Medical History.  A notation 
referring to treatment at Kingsbridge VA Hospital for 
"arthritis?" was recorded for which Motrin had been prescribed. 

The Veteran was afforded a VA general medical examination in 
February 1977.  No complaints referable to the hands were 
recorded.  On evaluation of the musculoskeletal system, no hand 
symptoms or disability were reported.  Following examination, a 
diagnosis of "no general medical disease" was rendered.

VA outpatient clinical records dated between 2004 and 2010 
reflect no complaints, treatment or findings of arthritis of the 
hands.

The Veteran presented testimony on personal hearing in October 
2010 that a doctor had told him he had arthritis but that he had 
forgotten the location of such.  He stated that he believed he 
sustained cold injury to the hands while stationed in Italy.

Legal Analysis

The Veteran's service clinical records reflect no treatment for 
symptoms relative to hand injury, cold injury or arthritis.  The 
service discharge examination report in February 1973 and 
periodic Reserves examinations thereafter do not indicate a 
problem with the hands.  The post service does not refer to any 
condition of this nature until the appellant filed a claim for 
such 2009.  The Board observes, however, that no clinical 
findings or diagnoses have ever been recorded with respect to the 
hands, including arthritis.

The Board points out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation. See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 
1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). See also McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The Board observes that although the Veteran claims that 
he has arthritis of the hands as the result of injury or duties 
in service, neither the lay nor clinical evidence establishes 
current disability in this regard.  

The Board has considered that the appellant is competent to 
report hand symptoms as such come to him through the senses. See 
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet.App. 398, 405 (1995).  The Board points out, 
however, that he has not identified or produced any acceptable 
evidence, medical or otherwise, that tends to show current 
disease or injury in the nature of hand arthritis for which 
service connection is being sought.  The Veteran does not refer 
to any specific symptoms affecting the hands in his statements or 
testimony, nor do VA outpatient clinical records dating from 1976 
reflect any notation of such.  He presents only vague statements 
attesting to arthritis of the hands related to service.  
Moreover, his testimony in October 2010 directly contradicts 
prior assertions in this regard.  At that time, he indicated that 
he had been told by his doctor that he had arthritis somewhere, 
but that he had forgotten where it was located.  His claim that 
he has arthritis of the hands directly conflicts with recent 
testimony in this regard.  The Board finds that such 
inconsistencies undermine the Veteran's credibility as a reliable 
historian.  

Congress specifically limits entitlement to service connection 
for disease or injury to cases where there is a disability.  In 
the absence of proof of current disability due to disease or 
injury there can be no valid claim. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has 
noted that in order for a veteran to qualify for entitlement to 
compensation under statute, the existence of a disability must be 
proved, and as having resulted from a disease or injury that 
occurred in the line of duty. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  The Board accepts that the Veteran may 
have sustained a cold exposure to the hands in service as he 
testified on personal hearing.  However, he has not established a 
viable pathology (injury or disease) that would account for his 
vague complaints.  There is no current clinical evidence 
diagnosing arthritis in accordance with 38 C.F.R. 38 U.S.C.A. 
§§ 1110, 1131; this requires diagnostic study performed by a 
skilled clinical professional.  The only evidence in support of 
the claim is the Veteran's own statement that he has arthritis of 
the hands without any factual foundation that establishes 
disability, disease or injury related to inservice injury.

Therefore, in light of the lack of substantiation of arthritis of 
the hands and the Veteran's inconsistent and unreliable history, 
the Board concludes that there is no disability, disease, or 
residuals of injury in this regard for which service connection 
may be granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Service connection 
for arthritis of the hands must thus be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

3.  Increased Rating for Left Knee

The Veteran asserts that the symptoms associated with the 
service-connected left knee disorder are more severely disabling 
than reflected by the currently assigned 10 percent disability 
evaluation and warrant a higher rating.  

Historically, a June 1977 rating decision granted service 
connection for residuals of knee injury.  The disorder was rated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257.  In 2004, that decision was continued.  In April 2009, the 
disability was reclassified as chondromalacia with degenerative 
changes of the left knee as residuals of injury.  A 10 percent 
evaluation was assigned under Diagnostic Code 5257-5260.  It is 
clear from the rating decision that the evaluation was based upon 
painful motion.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2010).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, on 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.10 (2010).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the 
knee is limited to 45 degrees, a 10 percent rating may be 
assigned.  Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  A 30 percent rating may be assigned when flexion of 
the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating is warranted.  If extension is 
limited to 30 degrees, a 40 percent evaluation is warranted.  A 
50 percent evaluation may be assigned when extension of the leg 
is limited to 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint. See 38 
C.F.R. § 4.59 (2010).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7 (2010).  

Factual Background

A claim for an increased rating for left knee disability was 
received in January 2009.  

The Veteran was afforded a VA examination in March 2009.  He 
stated that he was experiencing increasing frequency, duration 
and intensity of flare-ups of pain with decreased range of 
motion, and diminished weightbearing and mobility.  He stated 
that he had constant severe pain with locking, instability and 
swelling.  It was reported that the appellant was currently 
employed by the U. S. Postal Service and that left knee symptoms 
affected his occupation as a mail carrier, to include when he got 
into and out of his vehicle, ambulating, and climbing stairs.  He 
related that the activities of daily living, including performing 
chores, sleeping, dressing, bathing and toileting were also 
affected.  The Veteran said that he used a brace and orthopedic 
pillows for the left knee with good response.  It was reported 
that he was on no medication for pain.  

On examination, left knee extension was zero degrees with pain to 
flexion of 130 degrees with pain.  It was reported that range of 
motion was not additionally limited following repetitive use.  
The left knee was reported to be stable on Lachman's and drawer 
testing and varus/valgus stressing.  There was palpable 
tenderness at the medial joint space with grade I crepitus.  The 
knee was reported to be positive for medial meniscal derangement.  
X-rays of the left knee were obtained which the examiner 
interpreted as negative.  Following examination, diagnoses of 
left medial meniscal derangement and mild left grade I 
chondromalacia were rendered.  

VA outpatient records dating from 2008 reflect that in June 2009, 
the Veteran related that his primary problem was left knee pain.  
He stated that the knee hurt every day, was worse when walking, 
especially climbing steps, and was getting worse.  He related 
that it felt like giving way and became numb.  The Veteran denied 
clicking, popping and locking.  On examination, there was no 
gross distortion of normal anatomy, swelling, effusion, erythema 
or heat.  It was reported that he had full range of active and 
passive range of motion without evincing pain.  The anterior and 
posterior drawer signs were negative.  There was no collateral 
laxity.  No abnormal popliteal mass, pulsatile or otherwise, was 
noted.  The grind test was negative.  There was no tenderness to 
palpation, over the joint line, or to the patellar or patellar 
margin.  There was no evidence of retropatellar tenderness.  In 
July 2009, the Veteran was evaluated with the iStep machine and 
fitted with L-20 and L-620 inserts.  He was also fitted with a 
Neoprene knee sleeve.  Left knee clinical findings were the same 
as reported the previous month.  The Veteran returned in February 
2010 with the same complaints referable to the left knee.  The 
same clinical findings were obtained as those delineated 
previously.

The appellant was seen in the VA pain clinic in March 2010 with 
complaints of "intractable" left knee pain.  It was reported 
that pain was triggered or worsened by walking and had been 
getting worse during the past one to three months.  It was noted 
that previous medications for pain had included Motrin and 
Diclofenac and that he had undergone physical therapy.  

Legal Analysis

The appellant pleads that he has constant pain, as well as 
locking, instability and activity restrictions occasioned by the 
service-connected left knee for which a higher rating is 
warranted.  However, in weighing the appellant's statements, 
testimony, treatment records and VA examination report, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for left knee disability.

Limitation of Flexion

The record reflects that the RO has awarded a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for limitation of flexion.  This disability rating 
contemplates periarticular pathology productive of painful 
motion.  It is also consistent with flexion of the knee limited 
to 45 degrees. See38 C.F.R. § 4.59. The Board points out, 
however, that the evidence shows that the appellant has 
functional flexion to 130.  Clearly, therefore, the RO has based 
the 10 percent disability rating on periarticular pathology 
consistent with no more than 45 degrees of functional flexion.  
It was reported on VA examination in May 2010 that the appellant 
has pain, crepitus, and tenderness diagnosed as medial meniscal 
derangement that are emblematic of left knee articular and 
periarticular pathology.  Painful, unstable or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint, 38 C.F.R. § 4.59 (2010).  In 
view of the presence of periarticular pathology, limited motion, 
and pain on use, 38 C.F.R. § 4.59 is consistent with Diagnostic 
Code 5010 which provide for a 10 percent evaluation when 
limitation of motion is noncompensable but affected by painful 
motion.  However, in order to warrant a 20 percent disability 
evaluation, the disorder must approximate the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor. DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. § 4.7.  
Here, the May 2010 examiner noted that range of motion was not 
additionally limited following repetitive use.  There is no lay 
or medical evidence that flexion of the knee is functionally 
limited to less than 60 degrees.  The most probative evidence 
establishes that the Veteran has significant remaining flexion as 
demonstrated by evidence of flexion up to 130 degrees.  
Therefore, an evaluation in excess of 10 percent is not warranted 
based on limitation of flexion.  

Limitation of Extension

VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 (September 
17, 2004) holds that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to adequately 
compensate for functional loss associated with injury to the leg.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, when extension of 
the knee is limited to 10 degrees, a 10 percent evaluation may be 
assigned.  In the instant case, the service-connected left knee 
disability is currently manifested by extension of zero degrees 
which is a normal value.  In view of such, a separate 10 percent 
disability rating may not be assigned on the basis of extension.  

Instability

The Board observes that the Veteran complains of left knee 
locking and instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; moderate 
recurrent subluxation or lateral instability of the knee is rated 
20 percent disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).  VA General Counsel GC has 
issued two opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities which hold that limitation of 
motion and instability of the knee may be evaluated separately 
under separate Diagnostic Codes provided additional disability is 
shown. See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 
(August 14, 1998).

In the instant case, review of the evidence over the appeal 
period discloses no objective evidence of subluxation or laxity 
of collateral ligaments, to include on VA examination in March 
2009.  Testing maneuvers were performed at that time and 
thereafter on an outpatient basis that disclosed no instability 
of the left knee.  The knee has been determined to be clinically 
stable.  There has been no reference to instability in the 
findings, despite the appellant's specific assertion as to this 
symptom.  Although a knee brace was prescribed in July 2009, 
there was no reference to instability on that occasion.  The 
Board points out that the prescription for a knee brace does not 
by itself denote knee instability.  Rather this must be 
considered in the context of the evidence as a whole that shows 
no indications of laxity or instability.  Under the 
circumstances, Diagnostic Code 5257 is unavailing of a separate 
rating for the left knee based on a finding of instability.  As 
explained below, the Board finds the objective evidence to be 
more probative and credible than the Veteran's lay statements.

To the extent that the appellant asserts that he is entitled to a 
higher evaluation based on left knee instability, the Board has 
carefully considered his contentions in full.  The Board 
recognizes that a layperson is competent to describe what comes 
to him through the senses. See Layno v. Brown, 6 Vet. App. 465 
(1994).  In this regard, the Veteran may assert that the symptoms 
associated with left knee include instability.  However, the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  Therefore, although the appellant contends that the 
service-connected left knee is unstable, the Board observes that 
there have been no clinical finding of such in the VA outpatient 
clinical records dating from 2008 through 2010, or on VA 
examination in March 2009.  The Board concludes that the 
observations of skilled clinical professionals indicating a lack 
of instability are more probative than the appellant's 
nonspecific lay statements.  In view of such, the Board finds 
that the VA examiner's findings are more credible and probative.  

Medial meniscus changes

On VA examination in March 2009, the examiner found that the left 
knee was positive for medial meniscal derangement.  The Board has 
considered whether the Veteran's left knee disability warrants a 
higher disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 which provides for a 20 percent evaluation for 
cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint. Id.  It is shown, 
however, that while pain is voiced, there is no objective 
evidence of frequent episodes of locking.  An X-ray of the left 
knee in March 2009 disclosed no effusion into the joint.  The 
left knee is reported to be stable with negative drawer testing.  
Neither instability nor subluxation has been confirmed.  The 
Board thus finds that the schedular criteria are not met for a 20 
percent rating under Diagnostic Code 5258. 

Functional loss due to pain

The Board has further considered the appellant's report of left 
knee pain and flare-ups of pain.  In additionally assessing the 
level of severity of a disability, VA considers the functional 
impairment due to pain, weakness, fatigability, and 
incoordination. See DeLuca v. Brown, 8 Vet. App. At 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  The Board finds 
in this case, however, that the left knee has not resulted in any 
functional impairment beyond that contemplated by the current 
disability evaluation. See 38 C.F.R. §§ 4.40, 4.45.  The record 
shows that the appellant has substantial range of knee motion.  
There is no credible evidence of complaints or findings of 
incoordination, weakness, fatigability and lack of endurance.  
The more probative evidence establishes that there is no 
instability, extension is full and flexion is only minimally 
restricted at the end of motion.  Although the appellant reports 
activity limitations because of the left knee, he is shown to be 
substantially functional in his position as a mail carrier.  The 
appellant reports that there are some increased symptoms while 
performing job duties, but the ability to do so is not impaired.  
It does not appear that the ability to perform activities of 
daily living is substantially impaired.  The Board thus finds 
that the complaints of pain and any associated functional loss 
are adequately addressed by the current disability rating.  

The Board has also considered whether a higher disability 
evaluation may be awarded under any other potentially appropriate 
diagnostic code pertaining to the knee.  However, the evidence 
demonstrates no ankylosis, or malunion or nonunion of the tibia 
and fibula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, and 
5262 (2010).  Therefore, a higher evaluation under these 
Diagnostic Codes is not warranted.

Finally, the Board has also considered whether a higher rating 
for left knee disability is warranted on an extraschedular basis.  
The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has 
been considered.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, the Board finds that there has been 
no showing by the Veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
finds that the rating assigned is precisely that contemplated for 
this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board concludes that the Veteran has not demonstrated such a 
degree of disability so as to render impractical the application 
of the regular rating schedule standards.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Accordingly, an evaluation in excess of 10 percent for service-
connected left knee chondromalacia is denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

The application to reopen the claim of entitlement to service 
connection for hairline fracture of the right jaw is denied.

Service connection for arthritis of the hands is denied.

An increased rating for chondromalacia of the left knee with 
degenerative changes is denied.




REMAND

The Veteran asserts that he has back disability of service onset 
for which service connection should be granted.  

Service treatment records show that the Veteran was seen in March 
1971 for complaints of frequent urination with lower back pain.  
He denied recurrent back pain on a Report of Medical History 
dated in October 1971.  In January 1972, he complained of pain in 
the left hip of one week's duration for which an impression of 
muscle strain was rendered.  He was seen in September 1971 with a 
complaint of left side pain for three days.  An impression of 
back strain was recorded.  On examination in February 1973 for 
discharge from service, the appellant indicated that he had 
recurrent back pain.  The examining official noted "back pain, 
recurrent, history of kidney infection treated with antibiotics 
and resolved in childhood."  The spine and musculoskeletal 
system was evaluated as normal.

Records indicate that the Veteran entered the Air Force Reserves 
after service.  He went on military sick call in September 1974 
and reported that he had right side back pain with a "light" 
feeling and stated he had gone to a doctor who told him he might 
have "percitis" [bursitis?].  An assessment of muscular spasm was 
recorded.  He underwent a periodic examination in October 1974 
and indicated on the Report of Medical History that he had 
recurrent back pain.  On periodic examinations in May and August 
1975, the Veteran denied recurrent back pain, and the spine and 
musculoskeletal system was evaluated as normal on the latter 
occasion.  When evaluated for periodic examination purposes in 
November 1976, he claimed recurrent back pain.  The examining 
official's notes indicated that in March 1976, he was treated in 
Kingsbridge VA Hospital for low back pain and was prescribed a 
back brace, limited duty, and Valium.  It was noted that he 
experienced periodic back pain following exercise or heavy 
lifting.  It was further commented that there had been no 
sequelae or complications.  The spine and musculoskeletal system 
was evaluated as normal.

Post service, VA clinic notes dated in 1976 reflect that the 
Veteran was a UPS employee and received diagnostic work-up and 
treatment for recurrent back pain from February of that year.  A 
May 1976 VA hospital discharge summary indicated that he was 
admitted for back pain and a myelogram.  History was reported to 
the effect that he had lifted a heavy bag in February and noted 
back pain radiating down the right thigh.  It was reported that 
the appellant was given a course of three weeks strict bed rest 
and medication without success, followed by a second course of 
bed rest with continued pain.  It was noted that he had missed a 
great deal of work and was being admitted for myelographic work-
up to rule out herniated nucleus pulposus.  

The discharge summary indicates that back pain resolved after 
several days of bed rest, and that the myelogram was within 
normal limits.  The Veteran was discharged to home and was 
advised to put a board in his bed to lie supine and a pillow 
below his knees when his back symptoms flared up.  A discharge 
diagnosis of lumbar strain, rule out herniated nucleus pulposus, 
was recorded.

After attempting to reopen his claim in 2009, the Veteran was 
afforded a VA examination of the spine in May 2010.  The 
appellant provided history to the effect that he hurt his back 
after an injury and fall in the military in the early 1970s.  
After review of the claims folder, the examiner referred to an 
incident in service in 1974 diagnosed as a muscle spasm.  A 
physical examination of the back was performed.  The examiner 
stated that "Given my previous findings, the patient's current 
multilevel degenerative disk disease with foraminal narrowing and 
facet hypertrophy is less likely than as not related to this 
particular symptom although this incident may have contributed in 
some small extent to his current symptoms.  It is less likely as 
not that his current symptoms are a direct result of this 
isolated incident."

The Board has considered the examiner's statement and finds the 
opinion to be contradictory.  On the one hand, she states that 
current back disability is less likely than not related to 
service.  On the other hand, she finds that an incident in 1974 
[while the Veteran was in the Reserves] may have contributed to 
some extent to current symptoms.  This presents a conflict in the 
clinical evidence and obscures the clinical picture with respect 
to the back.  The report is inadequate.  The Board thus finds 
that there is enough of an ambiguity in examiner's opinion such 
that further development for clarification of the issue is 
required.

Accordingly, the claim is remanded for the following actions:

1.  Refer the claims folder to the May 
2010 VA examiner (or another appropriate 
examiner if she is not available) for a 
clarifying opinion as to whether the 
Veteran has back disability related to 
service.  The claims folder must be made 
available to the examiner who should 
perform a thorough review of the record, 
including all of the service treatment 
records.  A copy of the remand may be made 
available to the examiner.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran currently has any back disability 
related to back symptoms and complaints 
during active duty service that ended in 
March 1973 or from injury during Reserves 
training thereafter.  The examination 
report must include a complete and 
thoroughly reasoned clinical rationale for 
the opinion and conclusions reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the remaining issue on appeal.  
If the benefit is not granted, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


